
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.61


EXECUTIVE EMPLOYMENT AGREEMENT


        Agreement, made as of January 1, 2012 ("Effective Date"), between Crown
Media Holdings, Inc., a Delaware corporation, with offices at 12700 Ventura
Boulevard, Los Angeles, California 91604 and 1325 Avenue of the Americas,
22nd Floor, New York, NY 10019 ("Employer") and Annie Howell ("Employee").

        WHEREAS, Employer desires to employ Employee as provided herein and
Employee desires to be employed by Employer upon the terms and conditions set
forth;

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

        1.    Employment Duties.    

        (a)   As of the Effective Date, Employer hereby employs and Employee
hereby agrees to employment pursuant to the terms of this agreement ("Employment
Agreement"). Employee agrees to serve as Executive Vice President,
Communications and Media Relations. Additionally, Employee agrees to serve in
such other capacities and perform responsibilities as shall be designated from
time to time by Employer. Employee shall use Employee's best efforts to promote
the interests of Employer and shall devote Employee's full business time, energy
and skill exclusively to the business and affairs of Employer during the "Term"
(as "Term" is defined in Paragraph 2 below).

        (b)   During the course of Employee's employment hereunder, Employer may
create or utilize subsidiary companies for the production and distribution of
programming or to conduct the other activities and businesses of Employer.
Employer shall have the right, without additional compensation to Employee, to
loan or make Employee available to any subsidiary of Employer or company in
common ownership with Employer to perform services for any programming, property
or project owned or controlled by Employer or any such entity, provided that
Employee's services for any such entity shall be consistent with Employee's
duties hereunder. Employee further agrees that all the terms of this Employment
Agreement shall be applicable to Employee's services for each such entity.

        (c)   During the Term, Employee shall be required to perform Employee's
duties at the Employer's office in New York or at such other principal location
in the New York metropolitan area (or such other location as may be mutually
agreeable to Employer and Employee), and Employee shall undertake all travel
required by Employer in connection with the performance of Employee's duties
hereunder.

        (d)   Employer shall indemnify Employee for his acts as Employee to the
extent provided in Employer's bylaws.

        2.    Term of Employment.    The term of Employee's employment ("Term")
with Employer shall commence on the Effective Date and shall end December 31,
2013 thereafter, unless terminated earlier as provided in Paragraph 7 of this
Agreement.

        3.    Compensation.    

        (a)    Salary.    As compensation for Employee's services hereunder,
Employer shall pay to Employee a base salary at the annual rate of Three Hundred
Ten Thousand Dollars ($310,000.00) per year, which will increase to Three
Hundred Seventeen Thousand and Seven Hundred Fifty Dollars ($317,750.00),
effective March 1, 2012. During the Term and any extensions, Employer will
consider an adjustment of Employee's base salary in March of each year,
commencing in March 2013.

        (b)    Performance Bonus.    Contingent on employment through each year
end; the end of the Term; or for termination of employment pursuant to
Paragraph 7(b) below, following the end of

--------------------------------------------------------------------------------



each calendar year during the Term, Employee will be paid a bonus, to be pro
rated for partial calendar years within the Term, in an amount based on
achievement of criteria outlined by the Compensation Committee of Employer,
which criteria shall be the same as that established for the senior management
team. The bonus target will be set as a percentage of base salary for each year.
Such bonus will be paid to Employee on the date following the applicable
calendar year that Employer designates for payment of bonuses to its employees
in general, but in no event later than March 15.

        (c)    LTI.    Employer will award to Employee Long Term Incentive
("LTI") pursuant to the terms and conditions of the Amended and Restated Crown
Media Holdings, Inc. 2000 Long Term Incentive Plan as amended (collectively,
referred to herein as the "Incentive Agreements").

        (d)    Withholding.    All payments of salary shall be made in
appropriate installments to conform with the regular payroll dates for salaried
personnel of Employer. Employer shall be entitled to deduct from each payment of
compensation amounts required under applicable laws or for participation in any
employee benefit plans.

        (e)    Expenses.    During the Term, Employer shall pay or reimburse
Employee on an accountable basis for all reasonable and necessary out-of-pocket
expenses for entertainment, travel, meals, hotel accommodations and other
expenditures incurred by Employee in connection with Employee's services to
Employer in accordance with Employer's expense account policies for its senior
executive personnel.

        (f)    Fringe Benefits.    During the Term, Employee shall be entitled
to receive the following fringe benefits pursuant to plans which may be amended
from time to time or discontinued:

          (i)  group medical, dental, life and disability insurance as per
Employer policy;

         (ii)  any pension or other fringe benefits on terms that are or may
become available generally to senior executives of Employer; and

        (iii)  annual housing and transportation allowance in the amount of
$40,000 less applicable withholding, which will be paid in bi-weekly
installments.

        Employee shall also be entitled to four (4) weeks paid vacation for each
year of the Term, subject to accrual and usage as outlined in Employer's
policies, as may be amended from time to time or discontinued. The allowable
maximum accrual for vacation shall be 1.5 times your benefit, and once the
maximum has been accrued, no further hours will accrue until vacation time has
been used.

        4.    Confidentiality, Intellectual Property; Name and Likeness.    

        (a)   Employee agrees that Employee will not during the Term or
thereafter divulge to anyone (other than Employer and its executives,
representatives and employees who need to know such information or any persons
designated by Employer) any knowledge or information of any type whatsoever
designated or treated as confidential by Employer relating to the business of
Employer or any of its subsidiaries or affiliates, including, without
limitation, all types of trade secrets, business strategies, marketing and
distribution plans as well as concrete proposals, plans, scripts, treatments and
formats described in Subparagraph (b) below. Employee further agrees that
Employee will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of
Employee's duties hereunder) without the prior written consent of Employer. This
provision does not apply to information which becomes available publicly without
the fault of Employee or information which Employee discloses in confidence to
Employee's own privileged representatives or is required to disclose in legal
proceedings, provided Employee gives advance notice to the Chief Executive
Officer or General Counsel of Employer and an opportunity to Employer to resist
such disclosure in legal proceedings.

2

--------------------------------------------------------------------------------



        (b)   During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee during the Term which relate directly or indirectly to the business of
Employer or any of its subsidiaries or affiliates including, without limitation,
any proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable. Employee agrees that all such proposals, plans, scripts,
treatments and formats are and will be the property of Employer. Employee
further agrees, at Employer's request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer's
expense.

        (c)   Employer shall have the right in perpetuity to use Employee's name
in connection with credits for programming, properties and projects for which
Employee performs any services pursuant to this Agreement.

        5.    Employee's Representations.    Employee represents and warrants
that Employee has the right to enter into this Agreement and is not subject to
any contract, commitment, agreement, arrangement or restriction of any kind
which would prevent Employee from performing Employee's duties and obligations
hereunder.

        6.    Non-Competition; No Raid.    

        (a)   During the Term, Employee shall not engage directly or indirectly,
whether through self-employment or as an employee, independent contractor,
consultant, partner, shareholder or otherwise, in a business or other endeavor
which materially interferes with any of Employee's duties or obligations
hereunder or which is directly competitive with the business of the Employer or
its subsidiaries, including but not limited to the production, distribution or
any other exploitation of audiovisual television material (the "Other
Business"). Both parties recognize that the services to be rendered hereunder by
Employee are special, unique and extraordinary in character. In the event of a
breach of this Paragraph 6(a) by Employee or a claim by Employee pursuant to
this paragraph, both Employer and Employee shall have all of the remedies
available to Employer at law or equity. Notwithstanding Paragraph 8 below,
Employee and Employer agree that temporary and permanent injunctive relief may
be sought by either in a court of law to enforce this Paragraph 6(a) and
Paragraph 6(b) below.

        (b)   Employee further agrees that during the Term and for a period of
one year thereafter, Employee will not:

          (i)  employ, or attempt to employ or assist anyone else to employ, any
person who is, at the date of termination of Employee's employment, working as
an officer, policymaker or in high-level creative development or distribution
(including without limitation executive employees) for or rendering
substantially full- time services as such to Employer;

         (ii)  publicly disparage Employer or its Board of Directors,
individually or collectively, or

        (iii)  interfere with Employer's relationships with suppliers,
customers, or other organizations or individuals with which Employer has a
business relationship or is pursuing a business relationship during the Term.

3

--------------------------------------------------------------------------------



        7.    Termination.    

        (a)   This Agreement may be terminated and the Term ended on five
(5) business days' written notice for any one of the following reasons (except
(i) in which case termination shall occur on the date of death):

          (i)  The death of Employee;

         (ii)  A serious health condition of Employee that incapacitates
Employee (as defined under the Family and Medical Leave Act) for a period
exceeding an aggregate of twelve (12) work weeks during any twelve (12) month
period of the Term. For purposes of counting the aggregate work weeks, days
properly designated by Employee as vacation days shall not be counted. In the
case of termination by virtue of either the death or disability of Employee,
Employee or his heirs will be paid any bonuses which Employee has earned and
which are attributable to periods prior to the effective date of termination,
such payment to occur on the date such bonus would normally be paid;

        (iii)  For "cause," which for purposes of this Agreement shall be
defined as:

        (A)  The use of a controlled substance and/or alcohol, either of which
materially interfere with Employee's performance of Employee's services under
this Agreement;

        (B)  Employee's commission of any act which constitutes a felony under
federal, state or local laws or the law of any foreign country;

        (C)  Employee's persistent failure or refusal after written notice to
perform any of Employee's duties and responsibilities pursuant to this Agreement
as determined by the Board of Directors;

        (D)  Employee's dishonesty in financial dealings with or on behalf of
Employer, its subsidiaries, affiliates and parent corporation or in connection
with performance of Employee's duties hereunder;

        (E)  Employee's material breach of any provision of this Agreement; or

        (F)  Employee's voluntary resignation.

        In the event of termination under Paragraph 7(a)(iii), solely for
purposes of Paragraph 6, the Term shall not be deemed terminated and shall
continue until the first to occur of twelve (12) months from termination or the
date the Term would have ended prior to termination.

        (b)   Employer shall also have the right to terminate Employee prior to
the expiration of the Term in addition to pursuant to Paragraph 7(a) above by
providing Employee with written notice. In the event of a termination pursuant
to this Paragraph 7(b), Employee shall not be entitled to any further
compensation or benefits except (1) as may be provided under the Incentive
Agreements; (2) twelve (12) months base salary, paid in a lump sum and
discounted at "prime rate" to present value at the time of payment; (3) vested
ERISA benefits (e.g., 401k plan); (4) benefits that may be required by law
(e.g., COBRA); and (5) pro rata bonus through the date Employee's job duties end
to be paid as provided in Paragraph 3(b) above. Employee shall have no
obligation to seek comparable employment and if Employee does accept other
employment, there will be no offset by Employer against the amounts payable
under this Paragraph 7(b). If Employer terminates Employee under this
Paragraph 7(b), Paragraph 6(a) shall not apply from the date of termination.

        (c)   In the event that Employer terminates this Agreement due to any of
the reasons set forth in Paragraph 7(a) above, Employee shall be paid Employee's
salary through the later of the expiration of the five (5) business days period
referred to in Paragraph 7(a) or the end of the

4

--------------------------------------------------------------------------------



month in which the termination event occurs, after which Employer's obligation
to pay salary to Employee shall terminate. After making the payments provided
for in this Subparagraph (c), Employer shall have no further obligations to
Employee pursuant to this Agreement, except (1) as may be provided under the
Incentive Agreements; (2) vested ERISA benefits; or (3) benefits that may be
required by law (e.g., COBRA).

        (d)   Upon termination of this Agreement, Employee shall not retain any
business records or documents (including electronic) relating to any activity of
Employer or any of its parent, subsidiary or affiliated companies, shall not
disseminate any such information in any format, and shall return any business
records, documents and property (including electronic) belonging to Employer or
its parents, subsidiaries and affiliates. This includes all information that the
Employee may have in hard copy or on any electronic media (such as CD, DVD,
thumb drives, portable hard drives, home computer, etc.).

        (e)   Upon termination of Employee's employment for any reason, Employee
shall tender Employee's resignation from any offices Employee holds for Employer
or its subsidiaries, and Employer shall accept such resignation forthwith.

        8.    Arbitration.    Any dispute between the Employee and Employer
involving any provision of this Agreement of employment matter; including any
claim of discrimination under state and federal law, other than an action in
court requesting temporary or permanent injunctive relief as set forth in
Paragraph 6 above, shall be resolved by arbitration under the employment rules
of the American Arbitration Association and in accordance with applicable law,
allowing all damages and remedies available in a court action. Such arbitration
shall be conducted in the New York City metropolitan area before one (1) neutral
arbitrator who is a lawyer with expertise in employment law. Employer shall pay
the expenses of the arbitration and each party shall pay its own legal fees and
expenses. The arbitrator shall provide a reasoned opinion supporting his/her
conclusion, including detailed findings of fact and conclusions of law. Such
findings of fact shall be final and binding on the parties, but such conclusions
of law shall be subject to appeal in any court of competent jurisdiction.

        9.    Assignment.    This Agreement is a personal contract and, without
the prior written consent of Employer, shall not be assignable by the Employee.
The rights and obligations of Employer may be assigned and such assignment shall
bind in their entirety the successors and assigns of Employer. As used in this
Agreement, the term "successor" shall include any person, firm, corporation or
other business entity which at the time, whether by merger, purchase or
otherwise, acquires all of substantially all of the assets or business of
Employer.

        10.    Amendment; Captions.    This Agreement contains the entire
agreement between the parties. It may not be changed orally, but only by
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought. Paragraph headings are for
convenience of reference only and shall not be considered a part of this
Agreement. If any clause in this Agreement is found to be unenforceable, illegal
or contrary to public policy, the parties agree that this Agreement shall remain
in full force and effect except for such clause.

        11.    Notices.    Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effective when
delivered in person or if mailed, by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at the
address for Employee appearing in Employer's records. Notices to Employer shall
be addressed to its Chief Executive Officer at the address first written above,
with a copy to the Executive Vice President of Legal and Business Affairs, Crown
Media Holdings, Inc., 12700 Ventura Blvd., Studio City, CA 91604. Either party
may change the address to which notices are to be addressed by notice in writing
given to the other in accordance with the terms hereof.

5

--------------------------------------------------------------------------------



        12.    Periods of Time.    Whenever in this Agreement there is a period
of time specified for the giving of notices or the taking of action, the period
shall be calculated excluding the day on which the giver sends notice and
excluding the day on which action to be taken is actually taken.

        13.    Laws.    The laws of the state of New York shall apply to this
Agreement and the employment relationship without the application of any
conflict of law provisions.

        14.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.



  CROWN MEDIA HOLDINGS, INC.





 
By:
 
/s/ WILLIAM J. ABBOTT


--------------------------------------------------------------------------------



      Name:   William J. Abbott



      Title:   President & Chief Executive Officer



 

/s/ ANNIE HOWELL


--------------------------------------------------------------------------------

ANNIE HOWELL

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.61



EXECUTIVE EMPLOYMENT AGREEMENT
